TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00379-CV


                              Thomas H. McMillin, Appellant

                                              v.

                               Guadalupe McMillin, Appellee


                FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-FM-16-006764, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Thomas H. McMillin has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________
                                           David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Appellant’s Motion

Filed: June 15, 2018